                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,          )
                                   )
                       Plaintiff,  )
                                   )
                    v.             )                         No. 1:16-cv-00483-TWP-MJD
                                   )
$9,171.00 UNITED STATES CURRENCY,  )
$7,058.00 UNITED STATES CURRENCY,  )
ONE TAURUS 9MM HANDGUN, SERIAL     )
NUMBER TAR15190,                   )
ONE TAURUS HANDGUN, SERIAL NUMBER )
SVI74717,                          )
ONE SMITH AND WESSON .40 CALIBER   )
REVOLVER, SERIAL NUMBER FWK2365,   )
ONE RUGER 9MM HANDGUN, SERIAL      )
NUMBER 32567336,                   )
                                   )
                       Defendants. )
                                   )
                                   )
MONTE SCRUGGS,                     )
NIKKI JONES,                       )
BRANDY SCURLOCK,                   )
CHRISTOPHER GLASS,                 )
                                   )
                       Claimants.  )

               ORDER ADOPTING REPORT AND RECOMMENDATION
       The Magistrate Judge submitted his Report and Recommendation which recommends that

Christopher Glass’s claims in this matter be dismissed for his repeated failures to comply with the

Court’s orders, as well as for his failure to keep the Court apprised of his current contact

information. The parties were afforded due opportunity pursuant to statute and the rules of this

Court to file objections; none were filed. The Court, having considered the Magistrate Judge’s

Report and Recommendation, hereby adopts the Magistrate Judge’s Report and Recommendation.

Christopher Glass’s claims are dismissed and he is terminated from this case.
       IT IS SO ORDERED.


       Date:    7/9/2019




Distribution:

CHRISTOPHER GLASS
9433 Meadowlark Dr.
Indianapolis, IN 46235

Eric Parker Babbs
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
eric.babbs@usdoj.gov

John E. Childress
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
john.childress@usdoj.gov

Stephen G. Gray
ATTORNEY AT LAW
misstuffy@aol.com

Christopher Glass
9433 Meadowlark Drive
Indianapolis, IN 46235
